FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 CURRENT REPORT Date of Report: November 28, 2011 Dragon Jade International Limited (Exact name of registrant as specified in its charter 1503, The Phoenix, 21-25 Luard Road, Hong Kong, SAR, China (Address of Principal Executive Offices) Registrant's telephone number, including area code: 011-852-2527-8368 BVI 0-53593 None (State or other jurisdictionof incorporation) (Commission File Number) (IRS Employer Identification No.) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) Form 20-Fx
